Citation Nr: 0928639	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1942 to November 
1945 and from July 1947 to May 1950.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran did not engage in combat while in service and 
there is no corroboration of the occurrence of an in-service 
stressor.

2.  There is no competent medical evidence indicating that 
the Veteran suffers from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

In the present case, VA provided the Veteran with 38 U.S.C.A. 
§ 5103(a)-compliant notice in October 2005.  The Veteran's 
claims were last readjudicated in a July 2006 statement of 
the case, thereby curing any deficiency in the timing of 
notice.  The Veteran did not receive notice as to the 
information and evidence necessary to establish an effective 
date for his claim until November 2006.  In any event, as the 
claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to- notify prejudice to the Veteran.  See Dingess, 
19 Vet. App. 473 (2006).

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's available service treatment records (STRs), VA 
medical records, and private treatment records

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent and available records from all relevant 
sources identified by him, and for which he authorized VA to 
request, were obtained by the RO or provided by the Veteran 
himself.  38 U.S.C.A. § 5103A.  In May 2002 and April 2006, 
in response to requests from the RO, the National Personnel 
Records Center (NPRC) reported that the Veteran's service 
treatment records (STRs) and personnel records relating to 
his period of service spanning from October 1942, to November 
1945, were destroyed by fire.  The NPRC has indicated that no 
alternative sources for the Veteran's STRs and personnel 
records are available.  Based on the foregoing, it is clear 
that further requests for STRs and personnel records for the 
Veteran would be futile.

The Veteran has not been provided a VA examination in 
connection with this claim.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for PTSD because 
there is no evidence to satisfy the first two of the McLendon 
criteria discussed above.  Specifically, there is no 
competent evidence to suggest that the Veteran currently 
suffers from PTSD or its recurrent symptoms.  Likewise, the 
Veteran does not provide evidence indicating that an event 
occurred in service sufficient to establish service 
connection.  It follows that a VA examination would not 
verify that the Veteran experienced an in-service stressor. 

The Board agrees with the RO that there is already sufficient 
medical evidence to decide the claim, without scheduling an 
examination.  Therefore, a medical examination would serve no 
useful purpose in this case, since the requirement of an in-
service disease or injury to establish a service connection 
claim cannot be met upon additional examination.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.

Factual Background

The Veteran's personnel records indicate that he served as an 
aircraft mechanic and engineer.  The Veteran claims that his 
service during World War II and the Berlin Airlift, ranging 
from October 1947, to November 1948, as the stressor events 
which led to the onset of PTSD.  He received the Berlin 
Airlift Device.

As discussed above, the Veteran's STRs from his first period 
of service were lost in a fire at the NPRC.  STRs from his 
second period of service, ranging from July 1947 to May 1950 
do not indicate treatment for PTSD or its symptoms.

The Veteran has not submitted any VA or private treatment 
records pertaining to mental disability and he has not 
indicated that he received treatment for PTSD.

During a hearing held in May 2003 before the Board on an 
unrelated claim, the Veteran indicated that after training in 
the United States he was sent to Guam in 1944.  He stated 
that although fighting had stopped at this time, there were 
still Japanese soldiers hiding in the caves of Guam.  He 
stated that he maintained B-24 airplanes and accompanied them 
on weather reconnaissance missions.  He noted that the planes 
he serviced were outfitted with .50 caliber machine guns.  
The Veteran stated that there was no ammunition on the planes 
he serviced and that he was not authorized to use the pistol 
he had been issued.  

In a statement submitted in January 2007, the Veteran's 
representative noted that the Veteran flew in bombers in 
Europe and the South Pacific during World War II.  He 
indicated that the Veteran suffers from survivor's guilt due 
to the casualties inflicted by bombing missions.  The 
representative said that the Veteran has recurrent memories 
of bayonet battles he witnessed in the South Pacific.  He 
claimed that the Veteran was frightened during his 
participation in the Berlin Airlift.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the Veteran does not contend that he served in 
combat.  In his brief before the Board, the Veteran's 
representative argues that the Veteran was a .50 caliber 
machine gunner and that he used his weapons against the 
Japanese during World War II.  He further argues that he 
witnessed bayonet battles while stationed in the South 
Pacific.  This argument is in disaccord with the Veteran's 
sworn statements before the Board that there was no 
ammunition provided for the weapons on the aircraft he 
serviced, that hostilities had ceased, that he was not 
authorized to use his issued service weapon, and that he 
primarily served as an aircraft maintenance technician.  

Additionally, the Veteran argues that his experience during 
the Berlin Airlift caused him to be frightened.  According to 
his personnel records, he arrived in Germany on May 2, 1949, 
10 days before the Russian blockade ended.  As the Veteran 
received the Berlin Airlift device, the Board does not 
dispute that the Veteran participated in the Berlin Airlift.  
It is the experiencing of specific stressor events, however, 
rather than the mere presence in an area in which combat 
might arise, that may constitute valid support for PTSD.  See 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) (noting that 
'neither appellant's military specialty (cannoneer), nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences').  In this instance, none of the 
evidence provided by the Veteran, or found in his personnel 
service records, indicates that he served in a combat zone.  
Furthermore, the Veteran has not indicated a particular event 
or occurrence, aside from his presence in Berlin during the 
Berlin Airlift and in Guam, which would support service 
connection for PTSD.

In view of the foregoing, as there is no indication in the 
record that the Veteran exhibits the symptoms of PTSD, and 
there is no verified in-service stressor to which the 
disorder can be linked, as required by 38 C.F.R. § 3.304(f), 
the Board must conclude that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


